Citation Nr: 0512815	
Decision Date: 05/11/05    Archive Date: 05/25/05

DOCKET NO.  03-28 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to service connection for left ear hearing 
loss disability.

2.  Entitlement to service connection for malaria.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to a compensable initial evaluation for 
service-connected hemorrhoids.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel


INTRODUCTION

The veteran had active service from April 1966 to October 
1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2002 rating decision of the Fargo, 
North Dakota Regional Office (RO) of the Department of 
Veterans Affairs (VA) that, in pertinent part, denied the 
veteran's claims for service connection for left ear hearing 
loss disability, residuals of malaria, and hypertension.  It 
also granted service connection for hemorrhoids and assigned 
a noncompensable evaluation, effective April 1, 2002.  

A review of the claim files reflects that in July 2002 the 
veteran raised a claim for entitlement to service connection 
for a heart disability.  The Board observes that the RO 
adjudicated the veteran's claim as hypertension, claimed as a 
heart disability.  However, the Board, after a review of the 
claims file, notes that the veteran has both a current heart 
and hypertension disability.  Thus, as the issue of service 
connection for a heart disability has not been developed for 
appellate review, it is referred to the RO for appropriate 
action.

The issues of entitlement to service connection for left ear 
hearing loss disability and hypertension are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  A current malaria disability has not been shown by 
competent evidence to be causally related to the veteran's 
active service.

2.  The veteran's hemorrhoids are non-thrombosed and active 
and intermittently symptomatic and have not been shown by 
competent (clinical) evidence to be more disabling than mild 
or moderate in severity.


CONCLUSIONS OF LAW

1.  Malaria was not incurred in, or aggravated by, active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303 (2004).

2.  The criteria for a compensable initial evaluation for 
hemorrhoids have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.114, Diagnostic Code 7336 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the VCAA, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5106, 5107, 5126 
(West 2002)).  This law eliminates the concept of a well-
grounded claim, and redefines the obligations of the 
Department of Veterans Affairs (VA) with respect to the 
duties to notify and to assist claimants in the development 
of their claims.  First, VA has a duty to notify the 
appellant and his representative, if represented, of any 
information and evidence needed to substantiate and complete 
a claim for VA benefits, as well as the development 
responsibilities of the claimant and of the VA.  VCAA, § 
3(a), 114 Stat. 2096, 2096-97 (2000).  See 38 U.S.C.A. 
§§ 5102 and 5103 (West 2002).  VA will also request that the 
claimant provide any evidence in his/her possession that 
pertains to the claim.  38 C.F.R. § 3.159(b) (2004).  Second, 
VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim.  VCAA, § 3(a), 114 Stat. 
2096, 2097-98 (2000).  See 38 U.S.C.A. § 5103A (West 2002).  
Notice

A.  Service connection for malaria

A VA letter issued in September 2002 apprised the appellant 
of the information and evidence necessary to substantiate his 
claim for service connection for malaria.  Such 
correspondence also apprised him as to which information and 
evidence, if any, that he is to provide, and which 
information and evidence, if any, VA will attempt to obtain 
on his behalf.  He was also advised to send any evidence in 
his possession, pertinent to the appeal, to VA.  As such, the 
Board finds that the correspondence satisfied VA's duty to 
notify the veteran, as required by Quartuccio v. Principi, 16 
Vet. App. 183 (2002), 38 U.S.C.A. § 5103 (West 2002) and 38 
C.F.R. § 3.159 (2004).  

The Board observes that recent legislation authorizes the VA 
to make a decision prior to the expiration of the one-year 
VCAA notice period.  See Veterans Benefits Act of 2003, Pub. 
L. No. 108-183, 117 Stat. 2651 (Dec. 16, 2003).

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi (Pelegrini II), 
18 Vet. App. 112 (2004), held, in part, that a VCAA notice, 
as required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, because the VCAA notice was provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does comply with the express 
requirements of the law as found by the Court in Pelegrini 
II.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  See VAOPGCPREC 01-2004.  The Board has found 
that the appellant was provided every opportunity to identify 
and submit evidence in support of his claim for service 
connection for malaria.

B.  Compensable initial evaluation for hemorrhoids

Under 38 U.S.C. § 5103(a), the Department of Veterans Affairs 
(VA), upon receipt of a complete or substantially complete 
application, must notify the claimant of the information and 
evidence necessary to substantiate the claim for benefits.  
Under 38 U.S.C.A. § 7105(d), upon receipt of a notice of 
disagreement in response to a decision on a claim, the 
"agency of original jurisdiction" must take development or 
review action it deems proper under applicable regulations 
and issue a statement of the case if the action does not 
resolve the disagreement either by grant of the benefits 
sought or withdrawal of the notice of disagreement.  If, in 
response to notice of its decision on a claim for which VA 
has already given the section 5103(a) notice, VA receives a 
notice of disagreement that raises a new issue, 
section 7105(d) requires VA to take proper action and issue a 
statement of the case if the disagreement is not resolved, 
but section 5103(a) does not require VA to provide notice of 
the information and evidence necessary to substantiate the 
newly raised issue.  VAOPGCPREC  8-2003.

In this case, the issue on appeal, a compensable initial 
evaluation for hemorrhoids, stems from a notice of 
disagreement following notice of the November 2002 rating 
decision as to service connection claims for which VCAA 
notice had been issued in September 2002.  As such, the VCAA 
notice exception outlined in VAOPGCPREC 8-2003 is applicable.

Duty to assist

With regard to the duty to assist, the record contains the 
veteran's service medical records, as well as VA treatment 
and examination records.  The veteran has been afforded the 
opportunity for a personal hearing on appeal.  The Board has 
carefully reviewed the veteran's statements and concludes 
that he has not identified any further evidence not already 
of record.  The Board has also perused the medical records 
for references to additional treatment reports not of record, 
but has found nothing to suggest that there is any 
outstanding evidence with respect to the veteran's claims.  
Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claims decided herein.  Essentially, all 
available evidence that could substantiate the claims has 
been obtained.

Merits of the Claims

1.  Entitlement to service connection for malaria

Factual Background

The veteran's service medical records are silent as to any 
complaint of or treatment for malaria.

In a May 1967 service medical record, the veteran complained 
of sweats.

In a November 1968 service medical record, the veteran 
complained of night sweats.  The examiner's impression was an 
upper respiratory infection.

In service medical records also dated in November 1968, the 
veteran complained of fever and sweats.  He was diagnosed 
with infectious mononucleosis.

On his September 1969 report of medical history, taken in 
conjunction with his separation examination, the veteran 
denied a history of soaking sweats (night sweats).

In a VA outpatient treatment record dated in March 2002, the 
veteran stated that he thought that he had malaria because he 
still had occasional shakes and night sweats.

In a VA outpatient treatment record dated in November 2002, 
the veteran again complained of experiencing episodes of 
sweating, which dated back 30 years.  He also indicated that 
during the previous summer, he experienced several episodes, 
for which he was taken to the hospital.

In a VA examination for compensation and pension purposes 
dated in March 2003, the veteran was evaluated for shaking 
and night sweats and for worries of malaria.  The examiner 
reported that the veteran had an in-service history of fevers 
and chills, which had been diagnosed as mononucleosis.  The 
examiner further noted that the veteran presently reported 
some occasional sweats, but denied any symptoms of fever, 
chills, headaches, myalgias, abdominal discomfort, dyspnea on 
exertion, light headedness, paresis, parasthesias, paralysis, 
mental difficulties with memory, history of convulsions, 
loose bowel movements, or dark colored urine.  The examiner's 
assessment of his condition was that the veteran's current 
symptoms of sweats were not at all indicative of an untreated 
history of malaria.  The examiner further stated that the 
veteran's entire history was not all consistent with or 
suggestive of malaria.  In an addendum to the examination 
report, the examiner noted that the veteran's malarial smear 
was negative.

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2004).

Present disability resulting from disease or injury in 
service is required to establish entitlement to service 
connection.  Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 
1997).  To establish service connection for a disability, 
there must be competent evidence of a current disability 
(medical diagnosis), of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and 
of a nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet. App. 498, 507 (1995).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2004).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2004).

Analysis

The veteran asserts that service connection is warranted for 
malaria.  In this regard, in order to establish service 
connection on a direct basis the veteran must provide 
evidence of a current disability, an in-service injury, and a 
nexus between the current disability, and an in-service 
disease or injury.  In terms of an in-service disease or 
injury, the record does not establish that the veteran 
complained of or was treated for malaria.  The Board, 
however, does acknowledge that the veteran did complain of 
night sweats and shaking.  However, the record demonstrates 
that such symptomatology was due to mononucleosis.  Further, 
the Board points out that although the veteran currently 
complains of experiencing occasional sweats, there is no 
competent medical evidence of record that establishes that 
such symptomatology is due to malaria or any residuals of 
malaria.  In this regard, it is significant to point out that 
the examiner from the March 2003 VA examination stated that 
the veteran's current symptoms of sweats were not at all 
indicative of an untreated history of malaria and that the 
veteran's entire history was not at all consistent nor 
suggestive of malaria.  Further, in an addendum to the 
examination, the examiner noted that the veteran's malarial 
smear was negative.

In this regard, there is no evidence to the contrary.  That 
is, the only medical evidence of record is to the effect that 
the veteran does not have a current malaria disability that 
is attributable to his military service.  Although the 
veteran asserts that he suffers from a malaria disability 
that had its onset in service, he is not competent to provide 
an opinion requiring medical knowledge.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The negative service 
medical records and VA medical opinion of record are of 
greater probative value than the veteran's statements in 
support of his claim.  Accordingly, the Board finds that the 
competent evidence of record fails to establish that the 
veteran has a current malaria disability (or any residuals 
thereof) that is related to the veteran's active military 
service.  Thus, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for malaria.

2.  Increased Evaluation-Hemorrhoids

Factual Background

In a VA outpatient treatment record dated in February 2002, 
the veteran was examined for hemorrhoids.  The examiner 
reported that they were internal and not bleeding.

In a March 2002 VA outpatient treatment record, the veteran 
complained of rectal bleeding.  The examiner assessed his 
condition as internal hemorrhoids.

In VA outpatient treatment records dated in May 2002, the 
veteran presented with a history of hemorrhoids and currently 
complained of a 30-year history of rectal bleeding.  The 
examiners' assessment of the veteran's condition was 
hemorrhoids with rectal bleeding.

A November 2002 VA outpatient treatment record indicates that 
the veteran again complained of rectal bleeding.  The 
examiner again assessed the veteran's condition as 
hemorrhoids.

In March 2003, the veteran underwent VA examination for 
compensation and pension purposes for his hemorrhoids.  
Objective rectal findings included non-thrombosed 
hemorrhoidal tags at 6 o'clock and 3 o'clock.  The examiner's 
assessment was that the veteran had a history of hemorrhoids 
that were active and intermittently symptomatic.  Further, 
the examiner noted that the external tags were non-
compromised (non-thrombosed) at the present time.
Legal Criteria

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings, which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2004).  
Separate diagnostic codes identify the various disabilities.  
VA has a duty to acknowledge and consider all regulations, 
which are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991). 

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although 
the regulations do not give past medical reports precedence 
over current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Id.; Powell v. West, 13 Vet. App. 31, 34 (1999).

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).

As the veteran takes issue with the initial rating assigned 
when service connection was granted for hemorrhoids, the 
Board must evaluate the relevant evidence since the effective 
date of the award; it may assign separate ratings for 
separate periods of time based on facts found - a practice 
known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 
119 (1999).

A 20 percent evaluation is warranted for hemorrhoids, 
external or internal, with persistent bleeding and with 
secondary anemia, or with fissures.  A 10 percent evaluation 
may be assigned for hemorrhoids, external or internal, which 
are large or thrombotic, irreducible, with excessive 
redundant tissue, evidencing frequent recurrences.  When mild 
or moderate, a noncompensable evaluation will be assigned.  
38 C.F.R. §  4.114, Diagnostic Code 7336 (2004).

Analysis

The veteran asserts that a higher rating should be assigned 
for hemorrhoids.  In this regard, the record establishes that 
the veteran complained of and sought treatment for 
hemorrhoids and rectal bleeding in VA outpatient treatment 
records dated from February 2002 to November 2002.  
Additionally, the veteran again complained of hemorrhoids on 
his March 2003 VA examination.  It is significant to point 
out that although the examiner reported that the veteran had 
active hemorrhoids, he specifically indicated that they were 
intermittently symptomatic and that they were non-thrombosed.  
The Board notes that although the evidence of record 
demonstrates that the veteran experiences rectal bleeding in 
conjunction with his hemorrhoids, there is no evidence that 
there is any associated secondary anemia or fissures.

Therefore, the Board concludes that the veteran's hemorrhoids 
are not more than mild or moderate in severity.  There is no 
basis in the record for a compensable evaluation.  The Board 
concludes that the medical findings on examination are of 
greater probative value than the veteran's allegations 
regarding the severity of his hemorrhoids.  Accordingly, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim for a compensable evaluation for 
hemorrhoids during the entire appeal period.


ORDER

Entitlement to service connection for malaria is denied.

Entitlement to a compensable initial evaluation for 
hemorrhoids is denied.


REMAND

VA must make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a)(West 2002); 38 C.F.R. § 3.159(c)(d) 
(2004).  Such assistance shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d)(West 2002); 38 C.F.R. § 
3.159(c)(4) (2004).  

In this case, the veteran asserts that service connection is 
warranted for left ear hearing loss disability.  He contends 
that his hearing loss is due to exposure to acoustic trauma 
in service.  However, the record reflects that on the 
veteran's February 1966 enlistment examination, audiometric 
findings at the 4000-hertz frequency revealed a pure tone 
threshold of 55 decibels.  The examiner additionally noted 
that the veteran had defective hearing.  The record reflects 
that the veteran had the same audiometric findings on his 
separation examination in September 1969.  Also, a hearing 
conservation data sheet dated in March 1969 reported that the 
veteran had a puretone threshold of 60 decibels at the 4000-
hertz frequency.  Thus, in light of the veteran's contention 
that his left ear hearing disability was due to acoustic 
trauma and other evidence which suggests that he may have, in 
fact, had a pre-existing left ear hearing loss disability, 
the Board finds that an attempt should be made to secure all 
records of treatment of left ear defective hearing prior to 
service, as well as a clinical opinion as to the nature and 
etiology of the veteran's current left ear hearing 
disability, to include aggravation of any left ear hearing 
loss disability demonstrated to have existed prior to 
service.  

The veteran also asserts that service connection is warranted 
for hypertension.  The veteran's service medical records 
reflect that the veteran had elevated blood pressure 
readings.  The evidence of record also demonstrates that the 
veteran has a current diagnosis of hypertension.  


Accordingly, the case is REMANDED for action as follows:

1.  The veteran should be requested to 
furnish the names, addresses, and dates 
of treatment of all medical providers 
from whom he has received treatment for 
hypertension since his military service.  
He should also be requested to furnish 
the same information for a left ear 
hearing loss disability prior to, and 
since, his military service.  After 
securing the necessary authorizations for 
release of this information, the RO 
should seek to obtain copies of all 
treatment records referred to by the 
veteran, not already of record.

3.  The veteran should then be afforded a 
VA audiology/ear examination to determine 
the nature and etiology of his left ear 
hearing loss disability.  The examiner 
should be requested to furnish an opinion 
concerning whether it is at least as 
likely as not (50 percent or greater 
likelihood) that the veteran's 
preexisting left ear hearing loss 
disability was aggravated by the 
veteran's service in the military or, in 
the alternative, whether it is at least 
as likely as not that the veteran's 
current left ear hearing loss disability 
is etiologically related to exposure to 
acoustic trauma in service.  

The veteran should also be afforded a VA 
heart examination, by a specialist in 
cardiology, if available, to determine 
the nature and etiology of the current 
hypertension disability.  The examiner 
should be requested to furnish an opinion 
as to whether it is at least as likely as 
not (50 percent or greater likelihood) 
that any current hypertension disability 
is etiologically related to the elevated 
blood pressure reading reported on 
examination for separation from service 
in September 1969, or any other incident 
of service.

The rationale for all opinions expressed 
should be set forth.  All necessary tests 
should be performed.  The claims folder 
should be made available to the examiners 
for review of pertinent documents therein 
in conjunction with the examinations.

4.  Following completion of the above, 
the RO should review the evidence and 
determine whether the veteran's claims 
may be granted.  If not, he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



______________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


